Citation Nr: 1642714	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  09-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 16, 2016, and an initial rating in excess of 50 percent thereafter, to include a total disability rating based on individual unemployability (TDIU) prior January 18, 2013, for posttraumatic stress disorder (PTSD), 

2.  Entitlement to an initial compensable rating for bilateral cataracts secondary to diabetes mellitus, type two.  

3.  Entitlement to service connection for bilateral hearing loss disability. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a skin disability of the scrotum.

6.  Entitlement to service connection for loss of use of a creative organ.  



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This appeal came before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2012, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge regarding the claim for an increased initial rating for PTSD.  A transcript of that hearing is associated with the record.  

The claim of entitlement to an increased rating for PTSD, including TDIU, was before the Board in August 2012 and August 2014, when it was remanded for additional development.  In a March 2014 rating decision, the RO granted entitlement to a TDIU effective January 18, 2013.  Although the Veteran did not appeal the effective date of the award of the TDIU, because the issue of entitlement to a TDIU is part of the Veteran's August 2007 increased rating claim on appeal (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the TDIU award represented only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Accordingly, the issue of entitlement to a TDIU due to PTSD during the appeal period prior January 18, 2013, is currently in appellate status.  The Board has characterized the issue on appeal accordingly.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  In an August 2016 statement, the appellant's representative informed the Board that the appellant desired to withdraw his appeal for a compensable rating for cataracts and service connection for a bilateral hearing loss disability, tinnitus, a skin disorder, and loss of use of a creative organ.  

2.  The social and occupational impairment from the service-connected psychiatric disability has most nearly approximated reduced reliability and productivity throughout the period of the claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issues of entitlement to a compensable rating for cataracts and service connection for bilateral hearing loss disability, tinnitus, a skin disorder of the scrotum, and loss of use of a creative organ have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a rating of 50 percent, but no higher, for a psychiatric disability have been met for the entire period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.130, Diagnostic Code 9400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues on Appeal

A Substantive Appeal may be withdrawn in writing or on the record at a hearing on appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a July 2016 statement, the appellant's representative expressed the appellant's desire to withdraw the appeal with respect to the claims for service connection and the claim for a compensable rating for cataracts.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

II.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  In this regard, the Board notes that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including his the Social Security Administration (SSA) records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the service-connected PTSD, most recently in March 2016.  The records reveal all findings necessary to rate the disabilities, and the Board finds the records of the VA examinations provide adequate depictions of the PTSD when compared to the VA treatment records.  In this regard, the Board notes that there is no specific allegation of testing or evaluation that was not performed or incorrectly performed at an examination, and the evidence does not indicate that the disability has undergone a significant worsening since the most recent examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's appeal.

III.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disability is evaluated under Diagnostic Code 9411, which provides a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

 For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


IV.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board also has reviewed all evidence of record pertaining to the history of the service-connected psychiatric disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

A June 2007 private examination record reports the Veteran's history of being "nervous all the time."  He reported that he could not stand pressure and wanted to stay in his house and sleep the time away.  He reported that he did not like to be around crowds but indicated that children and noise did not bother him.  He was quickly irritable and high-tempered.  He reported that "anything will set him off," though medication helped "some."  He was not violent.  He reported that memory and concentration were not "good."  The Veteran reported that he was depressed "just about all the time" and that he did not talk to his spouse and did not care about much of anything.  Suicide had crossed his mind, but he denied trying it.  He was not homicidal.  He reported poor sleep and nightmares.  He reported that he cried often and that he felt useless, worthless, helpless, and hopeless.  He reported having weird dreams but was not delusional or paranoid.  He reported that he spent his time mostly lying around the house and indicated that he did not visit or have visitors "a lot."  He denied interest in people or things.  He reported that he was married and that his wife was his best friend.  He reported that he saw his children "a lot."  He reported exaggerated startle response, intrusive thoughts, and detachment from people.  

The examiner reported that the Veteran was adequately dressed and groomed and appropriately talkative.  Affect was constricted, and mood was anxious and dysphoric.  The Veteran was oriented in all spheres, and there was no evidence of hallucination, delusion, or paranoia.  Thought content and organization did not appear seriously impoverished, and the Veteran was not confused.  There was not serious impairment of any mental function, including judgment, abstract reasoning, attention, concentration, and memory.  The examiner diagnosed PTSD, major depressive disorder recurrent and severe, and generalized anxiety disorder.  The examiner assigned a GAF score of 45.  The examiner reported that the "psychoneurotic symptoms" of PTSD "have resulted in severe impairment in the ability to maintain effective and wholesome relationships with people and resulted in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce severe impairment."  The examiner added that there was total occupational impairment due to the listed PTSD symptoms. 

A July 2008 VA examination record reveals the Veteran's history of symptoms including nightmares, poor concentration, hyperstartle response, sleep impairment, and depressed mood.  The Veteran reported that he last worked a regular job in 1988.  The Veteran reported that he was married to his first wife and that he and his wife reported getting along well without marital problem.  He reported generally getting along well with his children and grandchildren.  He denied close friendship or social relationship outside his family.  He denied significant activities or leisure pursuits.  The Veteran reported anxiety, particularly when around crowds.  He reported that he was able to go to stores with his spouse at low crowd times but preferred to go to nonlocal stores so he did not meet with people who might ask him about things such as his son's death.  He reported constant feelings of depressed mood, worse in the fall and winter.  He described sadness, low confidence, crying, anhedonia, loss of interest, low motivation, self-criticism, guilt, social withdrawal, and some irritability.  He denied assaultive behavior or suicide attempts.  

Examination revealed restricted affect and significantly dysphoric and anxious mood.  The Veteran displayed anxiety.  There was no impairment of thought process or communication.  There was no delusion or hallucination, and behavior was appropriate.  There were no homicidal thoughts and no active suicidal thoughts, though he reported that at times he did not care if something bad were to happen to him that would kill him.  He did adequately with personal hygiene and basic activities of living and was oriented.  There was no memory problem or obsessive-compulsive behavior.  Speech was normal, and there were no full-blown panic attacks.  Impulse control was adequate without severe anger outburst.  The examiner determined the Veteran had very significantly reduced social interactions.  The examiner determined that a significant component of the reported low mood was related to grief over the death of the Veteran's son.  

The examiner diagnosed PTSD and major depressive disorder and assigned a GAF score of 51.  The examiner determined that the depressive disorder and PTSD diagnoses "seem mixed together yet some components are separate."  The examiner noted that the Veteran has been out of work for many years due to a combination of his physical and mental health problems and that the Veteran reported that his occupational functioning was affected by alcohol abuse when he was working.  The examiner also noted that the Veteran got along well with his wife and family though outside of family, he had very limited social interactions and few leisure pursuits.  

A July 2010 VA treatment record reveals the Veteran's history of increased flashbacks and nightmares.  He also reported irritability, and the examiner noted that the recurrent thoughts and irritability seemed to be the main PTSD symptoms.  The Veteran reported that his temper was "under pretty good control."  The Veteran did report continued anxiety.  He denied suicidal or homicidal ideation.  He denied major change in energy or concentration.  He reported some anhedonia.  The examiner noted that the Veteran's PTSD centered on flashbacks, nightmares, and some past irritability problems.  The examiner added that the Veteran had long-standing depression and generalized anxiety disorder and that the Veteran was having a slight increase in symptoms that may be related to an increase in gastrointestinal distress.  The examiner diagnosed generalized anxiety disorder, mild major depression, rule out dysthymia, and PTSD; and assigned a GAF score of 60.  An October 2010 VA treatment record reveals the Veteran's history of worsening initial insomnia, restless sleep, and increased nightmares.  He denied suicidal or homicidal ideation or worsening of other symptoms.  A PTSD screen showed a broad range of PTSD symptoms persisted.  The Veteran denied a change in anxiety symptoms.  

Examination revealed that the Veteran was fully oriented and casually dressed.  Speech was normal, and affect was full with normal intensity.  Mood was dysphoric and anxious, and the Veteran was tearful when remembering Vietnam.  There was no hallucination or delusion.  Judgment and insight were fair, and attention and concentration were good.  Memory was intact in all spheres.  The examiner diagnosed generalized anxiety disorder, mild major depression, rule out dysthymia, and PTSD; and assigned a GAF score of 60.

A January 2011 VA treatment record reveals the Veteran's history of "feeling a bit better" since starting insulin, reporting that he had improved energy.  He reported improved nightmares.  He reported that he still had "some" irritability, jumpiness, avoidance, and dysphoria and a continued sense of anxiety.  He denied suicidal or homicidal ideation and reported "okay" concentration.  He had minimal anhedonia.  Examination revealed that the Veteran was fully oriented and casually dressed.  Speech was normal, and affect was full with normal intensity.  Mood was mildly dysphoric.  There was no hallucination or delusion, and memory was intact in all spheres.  Attention and concentration were good, and judgment and insight were fair.  The examiner diagnosed generalized anxiety disorder, mild major depression, rule out dysthymia, and PTSD; and assigned a GAF score of 60.  

A March 2011 VA examination record reveals the Veteran's history of depression with associated loss of interest, energy, and motivation.  He also reported nightmares, intrusive thoughts, avoidant behavior, exaggerated startle response, hypervigilant behavior, and daily anxiety.  He denied current suicidal or homicidal ideation.  He reported panic attacks manifested by trembling and heart racing for approximately 10 minutes once or twice a year.  The Veteran reported working until approximately 1988 and abusing alcohol and illicit drugs until 1994.  The Veteran was married and had children with whom he maintained contact.  

Examination revealed that the Veteran was shabbily dressed with apparent poor personal hygiene and grooming.  He was oriented to person, place, and time, but was unable to give the date for the month.  He reported "some" memory loss, indicating that he had difficulty with dates, birthdays, and names.  The examiner noted that the Veteran "frequently" resorted to his wife for assistance in answering inquiries from the examiner.  The Veteran's eye contact was fair, and behavior was appropriate.  There was no evidence of impairment of thought process or communication or delusion or hallucination.  Speech was normal.  Memory, recent and remote, was "apparently moderately impaired, possibly as a result of the reported history of heavy alcohol and drug abuse."  Affect was sad with congruent depressed mood.  Judgment appeared grossly intact.  

The examiner diagnosed PTSD and assigned a GAF score of 60.  The examiner determined the Veteran's symptoms were moderate and had a moderately detrimental impact on the Veteran's functioning.  The examiner reported the impression that the Veteran was over-reporting his PTSD symptoms, noting that the Veteran rated his daily depression as 10 and anxiety as 9 on a scale of 1-10, with 10 being the worst case scenario, and that on several occasions the Veteran replied that he was unable to give an answer which the examiner inferred was because the Veteran was unsure of what answer would be most favorable for his case.  The examiner noted that the Veteran seemed unsure as to whether to report visual and auditory hallucination and that the Veteran frequently digressed to an unrelated area of difficulty in his life or completely unrelated to the topic of focus.  The examiner also noted that recent treatment records reported some improvement in PTSD symptoms, energy levels, and condition whereas the examination results did not show a significant change since the previous examination.  

An April 2011 VA treatment record reveals the Veteran's history of a slight increase in nightmares and some difficulty with sleep after a decrease in medication.  He reported persistent irritability, avoidance, jumpiness, and dysphoria, though at a "relatively low level."  He denied suicidal or homicidal ideation and reported fair concentration.  Examination revealed that the Veteran was fully oriented and casually dressed.  Speech was normal.  Affect was restricted.  There was no homicidal or suicidal ideation, hallucination, or delusion, and thought process was normal.  Attention and concentration were good, memory was intact, and judgment and insight were fair.  The examiner diagnosed generalized anxiety disorder, mild major depression, and PTSD and assigned a GAF score of 60.  A May 2011 VA treatment record reveals the Veteran's history of a "few" more dreams and "a bit more" irritability since discontinuing quetiapine.  He also reported some insomnia.  He indicated that he was doing "pretty well" though he could still be jumpy, avoidant, and dysphoric and his concentration was still affected.  He denied suicidal or homicidal ideation and reported that his energy had improved.  

Examination revealed that the Veteran was fully oriented and casually dressed and a bit rumpled.  Speech was normal.  Affect was restricted but with fuller intensity than the previous visit.  There was no homicidal or suicidal ideation, hallucination, or delusion.  Attention and concentration were good, memory was intact, and judgment and insight were fair.  The examiner diagnosed generalized anxiety disorder, mild major depression, rule out dysthymia, and PTSD; and assigned a GAF score of 60.  An August 2011 VA treatment record reveals the Veteran's history of increased dysphoria, decreased concentration, increased recurrent thoughts, and increased irritability.  He reported persistent sleep issues, especially early insomnia.  The diagnoses were generalized anxiety disorder, major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 55.  The record indicates that the Veteran's medication was changed. 

A September 2011 VA medical opinion reveals the determination that the Veteran's PTSD did not prohibit gainful employment.  The examiner reported that although the Veteran was anxious around crowds and tended to avoid them, there were numerous jobs or occupations that do not require exposure to crowds.  The clinical psychologist who provided the opinion noted that the Veteran had not worked since 1988, when he did electrical and carpentry work, and that the Veteran was primarily out of work due to physical health issues.  The psychologist also noted that the Veteran reported in 2008 that his alcoholism affected his work and that he had been sober for many years.  Finally, the examiner noted that clinical evaluation and treatment records revealed findings of moderate PTSD and GAF scores of 55 and 60 over the previous year.  

A September 2011 VA treatment record reveals the Veteran's history of chronic recurrent thoughts of the war, jumpiness, irritability, and variable sleep.  He reported a "bit less" dysphoria.  The Veteran was fully oriented with normal speech and good hygiene.  Affect was mildly restricted, and mood was euthymic.  There was no suicidal or homicidal ideation, hallucination, or delusion.  Attention and concentration were good, and memory was intact in all spheres.  Judgment and insight were fair.  The diagnoses were generalized anxiety disorder, major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 55.  The examiner noted that the Veteran's anxiety was relatively stable, though he remained symptomatic, and that his depression was improved.  

A November 2011 VA treatment record reveals the Veteran's history of increased nightmares, dysphoria, and anxiety and a decrease in concentration.  The record indicates that the Veteran reported being two weeks into a medication taper.  He denied suicidal or homicidal ideation but reported some nihilistic thoughts.  Sleep was reportedly worse.  The Veteran was fully oriented with normal speech.  Affect was restricted, and mood was anxious and dysphoric.  There was no suicidal or homicidal ideation, hallucination, or delusion.  Attention and concentration were good, and memory was intact in all spheres.  Judgment and insight were fair.  The diagnoses were generalized anxiety disorder, major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 50.  

A subsequent November 2011 VA treatment record reveals the Veteran's history of improvement.  He explained that he felt more positive and less anhedonic with decreased anxiety and nightmares.  He reported continued periods of "hearing voices."  He did not remember what they say but knew they did not say commands and reported that he knew that they were not real.  He reported hearing them intermittently for years.  The Veteran was fully oriented with normal speech.  Affect was full with normal intensity, and mood was euthymic.  There was no suicidal or homicidal ideation, hallucination, or delusion.  Attention and concentration were good, and memory was intact in all spheres.  Judgment and insight were fair.  The diagnoses were generalized anxiety disorder, major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 55. 

A February 2012 VA treatment record reveals the Veteran's history of increased irritability and quick temper.  He indicated that he caught himself talking to himself.  He added that he could hear voices related to his trauma but this was not related to talking to himself.  He reported worse dreams and some anhedonia.  He added that he was losing his temper every three to four days.  The episodes involved him getting loud and swearing and lasted a few minutes.  He denied violence or threats.  He explained that the episodes were triggered over smaller and smaller things.  He reported that previously he only became upset a few times per month.  The Veteran was fully oriented with normal speech and good hygiene.  Affect was restricted, and mood was dysthymic.  There was no hallucination or delusion.  Attention and concentration were good, and memory was intact in all spheres.  Judgment and insight were fair.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 55.  

An April 2012 VA treatment record reveals the Veteran's history of increased depression and decreased sleep.  He reported increasingly depressed mood with poor energy, poor concentration, anhedonia, and some nihilistic thoughts.  He denied suicidal or homicidal ideation.  He reported marital stress.  He reported no change in anxiety symptoms.  He was fully oriented with normal speech.  Affect was restricted, and mood was dysphoric.  There was no hallucination or delusion.  Attention and concentration were good, and memory was intact in all spheres.  Judgment and insight were fair.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The record notes that the Veteran had been underdosing his medications and had stopped therapy.  The examiner assigned a GAF score of 55.  

A June 2012 VA treatment record reveals the Veteran's history of some persistent dysphoria, but he denied nihilistic thoughts and reported some improvement in mood.  He denied suicidal or homicidal ideation.  He reported nightmares, guardedness, and avoidance.  He reported that he and his wife were "a bit better" but "overall still not in a good place."  He reported occasional brief moments of having to remind himself of what is real when watching television.  The examiner believed it was not psychosis but brief confusion due to inattentiveness followed by anxiety.  The Veteran was fully oriented with normal speech and fair insight and judgment.  Affect was full with normal intensity, and mood was euthymic.  There was no hallucination or delusion.  Attention and concentration were good, and memory was intact in all spheres.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 55.  An August 2012 VA treatment record reveals the Veteran's history of being "so depressed" a month earlier that he got a bottle of alcohol but he indicated that it did not help and he had no desire to do that again.  He reported that a friend recently passed away.  He also reported restless sleep and decreased energy and concentration.  He denied suicidal and homicidal ideation.  He reported that he felt his wife was treating him "a bit" better.  He indicated that he still had the sense of things not being real associated with confusion and inattentiveness.  The Veteran was fully oriented with good hygiene and normal speech, albeit with a flat tone.  Affect was restricted, and mood was dysphoric.  Thought process was logical and coherent but primarily focused on the negative in the Veteran's life.  There was no hallucination or delusion.  Attention and concentration were good, and memory was intact in all spheres.  Judgment and insight were fair to shaky.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 55.  The examiner noted that the dysthymia was prominent.  

A November 2012 VA treatment record reveals the Veteran's history of being in "foul shape" and having a depressed mood.  He reported grieving over loss of family members the previous year and having strange dreams in part related to Vietnam.  He reported that he "gets nihilistic" but denied suicidal or homicidal ideation.  He reported that he tended to feel worse when the weather changed.  He reported some short-term memory issues.  The Veteran was fully oriented with normal speech and fair insight and judgment.  Affect was full with normal intensity, and mood was euthymic.  There was no hallucination or delusion.  Attention and concentration were good, and memory was intact in all spheres.  The diagnoses were generalized anxiety disorder, moderate major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 50.  

A January 2013 VA treatment record reveals the Veteran's history that the medication change had decreased his depression.  He still reported over focusing on his various worries to the detriment of other things.  He reported that he did not tend to drive because of lack of focus.  He denied feeling suicidal but reported thinking about people who had passed away.  He reported that five to six people had passed away in the previous three to four months.  The Veteran was fully oriented with normal speech and fair insight and judgment.  He had decreased attention and concentration which affected short-term memory.  Affect was full with decreased intensity, and mood was dysphoric.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The examiner noted that the lack of attention was a symptom of anxiety.  The examiner assigned a GAF score of 50.  

A January 2013 VA examination record reveals the Veteran's history of getting along well with his wife and children, who he saw regularly.  He reported enjoying spending time with his grandchildren "at times."  The Veteran reported that there had been deaths of "many family and friends" over the previous two years, including his best friend.  He reported having one other friend who he saw "sometimes," though he tended to stay home.  He denied participation in any groups or organization.  He reported irritability and sleep impairment.  

Examination revealed normal affect and mildly dysphoric mood.  Speech and behavior were normal, and hygiene appeared adequate.  The Veteran denied any suicidal or homicidal ideation.  There was no delusion, hallucination, or panic attack.  Impulse control was adequate with no violence or severe anger outbursts.  He reported frequent anxiety and worry, with increased anxiety in public and around crowds, which was likely related to PTSD.  He denied excessive anger or irritability when on his medication.  He did note poor concentration/memory, though the examiner believed this was more related to recent life stress rather than PTSD because it had a more recent onset and coincided with the recent life stress.   

The examiner diagnosed major depression and PTSD and assigned a GAF score of 54.  The examiner determined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner determined that the major depression was likely a separate condition from the PTSD because it appeared to have a seasonal component as well as being due to significant grief issues regarding the death of his son and numerous other friends and family.  The examiner also found there was likely a genetic component to the major depression because there was significant family history.  The examiner believed that the depressive condition, which was not related to service, had been a more significantly debilitating factor than the PTSD based on treatment notes and discussion during examination.  The examiner determined the depression symptoms involved sad mood, low interest and motivation, and anhedonia.  The examiner believed the poor concentration could be due to the depression and PTSD though it was less likely that the PTSD was responsible for lower concentration and resulting memory difficulty.  The examiner explained that the concentration and attention difficulties were reported to have worsened recently since the Veteran had been under life stress of various losses in his life.   

The examiner determined the PTSD symptoms included intrusive thoughts, nightmares, avoidance, markedly diminished interest, feeling of detachment, sleep impairment, difficulty concentrating, hypervigilance, and exaggerated startle reflex.  The examiner determined that the PTSD did not appear to be of a severity that would prohibit gainful employment.  The examiner found the PTSD was "relatively" stable while the depressive symptoms had fluctuated.  The examiner found the depressive symptoms exacerbation seemed more related to current life stress involving grief and loss of numerous friends and family in the previous year or so.  The examiner added that although the PTSD did affect the Veteran's tendency to avoid crowds and feel anxiety in them, there were numerous jobs that do not require contact with large groups.  The examiner noted that the Veteran had no documented history of attempts at working and work failure since he quit drinking.  

A March 2013 VA treatment record reveals the Veteran's history of persistent, though improved, dysphoria and anxiety.  He denied suicidal or homicidal ideation.  He denied change in overall PTSD type symptoms like the nightmares, tendency to isolate, and guardedness.  The Veteran was fully oriented with normal speech, fair insight and judgment, and good attention and concentration.  Memory was intact in all spheres.  Affect was full with decreased intensity, and mood was dysthymic.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The examiner noted that although the Veteran was better overall, he was a bit dependent and somatic.  The examiner assigned a GAF score of 50.  

A June 2013 VA treatment record reveals the Veteran's history of memory problems, including "some issues remembering names" including those of his grandchildren.  He reported better long-term memory than short-term.  He indicated that he did tend to remember things after "a little time."  He reported good overall mood and denied suicidal or homicidal ideation.  He reported occasional nightmares, flashbacks, and irritability and indicated that his anxiety can come and go.  The Veteran was fully oriented with normal speech and fair insight and judgment.  He could be tangential.  He scored 28/30 on the mini mental state examination (MMSE), missing one for orientation to time and one for recall though he then got the word with a clue.  Affect was full with decreased intensity, and mood was euthymic.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The examiner assigned a GAF score of 55.  

An October 2013 VA treatment record reveals the Veteran's history that he felt drowsy and weak and that he had been treated for an inner ear infection with an antibiotic and steroid.  He reported anxiety and some dysphoria, mostly related to life stress.  He denied suicidal or homicidal ideation.  He reported no change in occasional nightmares, flashbacks, and irritability.  The Veteran was fully oriented with normal speech, fair insight and judgment, and good attention and concentration.  Memory was intact in all spheres.  Affect was full with restricted intensity, and mood was anxious.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  A November 2013 VA treatment record reveals the Veteran's history that he maintained his independence in most activities of daily living.  The examiner assigned a GAF score of 55. 

A February 2014 telehealth record indicates that the Veteran had reported a mood rating of 5/5.  He reported feeling sad, down, or discouraged.  He denied any thoughts or plans of hurting himself or others and indicated that the sadness was not overwhelming.  A February 2014 VA treatment record reveals the Veteran's history of doing better, though he still was not feeling "too well."  The examiner attributed the feeling to the dysthymia.  The Veteran also reported continued though improved nightmares, flashbacks, intrusive memories, irritability, avoidance, and guardedness.  He denied suicidal or homicidal ideation.  The Veteran was fully oriented with normal speech, fair to good insight and judgment, and good attention and concentration.  Memory was intact in all spheres.  Affect was full with decreased intensity, and mood was mildly dysphoric.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The record notes that the Veteran was "symptomatic though overall alright except the dysthymia."  

A March 2014 private examination record reveals the Veteran's history of constant nervousness.  He also reported having panic attacks more than once a week caused by nightmares.  He reported irritability but not violence.  Memory and concentration were reportedly not good, and the Veteran reported that he would go to get something and then not remember what he wanted.  The Veteran reported that "several times" he has not known where he is or what he has said.  He reported constant depression and suicidal thoughts.  He reported feeling useless, worthless, helpless, and hopeless.  He reported hallucinations of hearing voices and seeing things run across the floor.  He was paranoid.  He reported that he spent his time in the house.  He denied having visitors or visiting "a lot."  He denied hobbies and indicated that he did not have an interest in things and did not care about living.  The Veteran reported getting along well with his wife and his children.  The examiner diagnosed PTSD, severe major depressive disorder, and generalized anxiety disorder.  The examiner determined the PTSD resulted in severe impairment from flattened affect, panic attacks more than once a week, difficulty in understanding complex commands, impairment of all memory function, impairment of judgment and abstract thinking, disturbances of emotion and mood, and difficulty in establishing and maintaining effective relationships.  The examiner further found there was total occupational and social impairment.  

The private examination record notes that the Veteran was adequately dressed and groomed and appropriately talkative.  Affect was flat, and mood was anxious and dysphoric.  The Veteran was not completely oriented in all spheres and there was evidence of hallucinations, delusions, and/or paranoia.  Thought content and organization were impoverished and somewhat confused.  All mental functions including fund of information, judgment, abstract reasoning, ability to perform calculations, and attention and concentration were impaired.  All memory function was impaired.  The examiner explained that the examiner did not know how vegetables were unlike, did not know what to do if he were the first to see fire in a theater, could not repeat numbers forwards and backwards beyond two digits, and did not know everyday items.  He could retain three objects after an intermediate period. 

An April 2014 VA treatment record reveals that the Veteran had clear speech and mentation and was well oriented and well communicative.  He answered questions appropriately, and there was no dysthymia or inappropriate affect noted.  A June 2014 VA treatment record reveals the Veteran's history of persistent nightmares, flashbacks, jumpiness, somatic focus, and anxiety.  The Veteran was fully oriented with normal speech, fair insight and judgment, and good attention and concentration.  Memory was intact in all spheres.  Affect was full with decreased intensity, and mood was anxious and somatic though calmed toward the end of the session.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, major depression, dysthymia, and PTSD.  A July 2014 VA telehealth summarization indicates that there had been alerts that the Veteran had been isolating himself, avoiding spending time with others, and forgetting medicine.  The Veteran reported that he had always avoided others and attributed it to the death of his child.  He denied thoughts of suicide or homicide.  

A September 2014 VA treatment record reveals the Veteran's history of nightmares followed by a sense of fear three to four times since the previous visit.  He explained that at least one of the episodes was after he forgot to take his medicine.  He reported that he still isolated and was jumpy and guarded.  He denied suicidal or homicidal ideation.  He reported variable concentration.  He reported that he did not remember the last time he felt happy.  The Veteran was fully oriented with normal speech, fair insight and judgment, and good attention and concentration.  Memory was intact in all spheres.  Affect was restricted, and mood was dysphoric and anxious.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, moderate major depression, dysthymia, and PTSD.  The record indicates that the Veteran's medications were changed.  Subsequent September 2014 VA treatment records include a reported mood estimated as 5/5, with 5 being the worst.  Mood was generally reported as 4/5.  The Veteran denied suicidal or homicidal ideation.  The records note that speech and mention were clear and the Veteran was well oriented and well communicative.  The Veteran answered questions appropriately, and there was no dysthymia or inappropriate affect noted.  October 2014 VA treatment records reveal the Veteran's history that his medication had been helpful.  He reported that he was sleeping better and his mind did not race "as much" when he lies down.  He also reported "some good days" with less PTSD symptoms, depression, and anxiety.  He denied suicidal or homicidal ideation.  He reported attentional concerns he noticed as decrease in memory.  The Veteran was fully oriented with normal speech, and good insight, judgment, attention, and concentration.  Memory was intact in all spheres.  Affect was full with normal intensity, and mood was euthymic.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.

A January 2015 VA treatment record reveals the Veteran's history that after an initial improvement in symptoms, some anxiety symptoms were returning.  He denied suicidal or homicidal ideation.  He reported that his energy and focus were not "too good."  He denied problems with temper or jumpiness.  He reported a tendency to isolate.  The Veteran was fully oriented with normal speech, and good insight, judgment, attention, and concentration.  Memory was intact in all spheres except one incidence of word finding difficulty.  Affect was full with decreased intensity, and mood was dysthymic.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  

An April 2015 VA treatment record reveals the Veteran's history of getting "a bit angry."  He indicated that anger had not been an issue in a "few months."  He denied suicidal or homicidal ideation.  Anxiety was present and maybe a "little worse."  He was having nightmares and flashbacks and was isolative.  The Veteran was fully oriented with normal speech, intact memory, and good insight, judgment, attention, and concentration.  Mood was mildly dysphoric.  Affect was full but with decreased intensity.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  The record notes that the Veteran had improved for a short while, but his anxiety and dysphoria were increasing again.  The Veteran's medication was increased.  

July 2015 VA treatment records indicate that the Veteran was fully oriented.  He reported improved memory and mood.  He reported persistent anxiety, jumpiness, nightmares, flashbacks, and intrusive memories.  He denied suicidal or homicidal ideation.  The Veteran had normal speech, intact memory, and good hygiene, insight, judgment, attention, and concentration.  Affect was full with normal intensity, and mood was euthymic with some underlying anxiety.  There was no hallucination or delusion.  The record indicates that the Veteran was doing "relatively well."  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.  

An October 2015 VA treatment record reveals the Veteran's history of nightmares, flashbacks, intrusive memories, and jumpiness.  He reported that he could "still be a bit down" and that he avoided crowds and did not like going out much.  He reported improved mood and anxiety since an increase in medication.  He denied suicidal or homicidal ideation.  The Veteran was fully oriented with normal speech, intact memory, and good insight, judgment, attention, and concentration.  Mood was mildly anxious.  Affect was full but with restricted intensity.  There was no hallucination or delusion.  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD. 

February 2016 VA treatment records reveal the Veteran's history of doing "all right emotionally."  He reported "pretty good" mood, though he still had nightmares, flashbacks, jumpiness, and guardedness.  He denied suicidal or homicidal ideation.  The Veteran was fully oriented with normal speech, intact memory, and good insight, judgment, attention, and concentration.  Mood was euthymic but reserved.  Affect was full but with decreased intensity.  There was no hallucination or delusion.  The record indicates that the Veteran was doing "relatively well."  The diagnoses were generalized anxiety disorder, mild major depression, dysthymia, and PTSD.

A March 2016 VA examination record reveals diagnoses of PTSD, persistent depressive disorder with major depressive episodes, and generalized anxiety disorder.  The examiner was able to distinguish the symptoms of each disorder.  The depressive disorder was noted to result in depressed mood, diminished interest, sleep disturbance, decreased concentration, and fatigue.  The anxiety disorder was noted to result in difficulty concentrating, irritability, sleep disturbance, and excessive anxiety and worry.  The PTSD was noted to result in irritable behavior or angry outbursts, reckless or self-destructive behavior like speeding, problems with concentration, sleep disturbance, markedly diminished interest, persistent negative emotional state, avoidance, nightmares, and intrusive thoughts.  The examiner noted that PTSD is a disorder in response to trauma that results in problems of intrusive thoughts and memories, avoidance, changes in cognitive perceptions, emotions, and interpersonal relationships, and increase in arousal responses.  The examiner reported that mood disorders involve impairment in sleep, concentration, motivation and activity level, social isolation and feelings of guilt, worthlessness, and hopelessness.  The examiner found overlapping symptoms of PTSD and depression of sleep disturbance, difficulty concentrating, markedly diminished interest, and guilt.  The examiner was not able to distinguish the portion of impairment caused by each mental disorder.  The examiner explained that the mood and anxiety disorders were co-occurring and negatively impacted each other, worsening the Veteran's ability to cope with life stress.  The examiner added that there were significant symptom overlap and multidirectional interactions.  However, the examiner did believe the predominant impact on functioning was from the depression and anxiety disorder.  

The record reveals the Veteran's history that his marriage was "pretty good."  He reported relationships with his children.  The record notes that the Veteran was clearly distressed by ongoing and past losses over the last several years.  Examination revealed good grooming and hygiene.  Affect was depressed, and mood was dysphoric and anxious.  Psychomotor activity level was elevated.  Speech and thought process were normal, and thought content was appropriate.  Memory was grossly intact, and reality testing appeared within normal limits.  The Veteran did not report hallucinations and did not appear to be experiencing delusion.  Insight and judgment were fair to good.  The Veteran denied suicidal or homicidal ideation, and the examiner believed there was minimal imminent risk of the Veteran harming himself or others. 

The examiner found the Veteran continued to meet the diagnostic criteria for PTSD.  The examiner further found the Veteran met the diagnostic criteria for persistent depressive disorder which was less likely than not related to service.  The examiner explained that the Veteran had experienced numerous losses of family members and friends.  The examiner also found the generalized anxiety disorder was less likely related to PTSD.  The examiner determined the PTSD would likely not significantly impair the Veteran's ability to obtain or maintain substantially gainful employment.  The examiner noted that the Veteran possessed professional skills that resulted in gainful employment for many years, that he stopped working due primarily to physical health issues, though his alcoholism played a role, at times, in poor performance and attendance.  The examiner noted that the Veteran was sober and that although the PTSD lead the Veteran to have difficulty tolerating being in crowds, it was likely there are numerous jobs that would utilize his particular professional skills without subjecting him to being around crowds.  The examiner noted that the treatment records reported improvement of the Veteran's mood and ability to tolerate stress.  The examiner added that, given the excessive adversity faced by the Veteran in the previous "several years," the Veteran's ability to cope had been rather remarkable and was testament to his inner strength.  In a March 2016 addendum, the examiner indicated that the psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity. 

V.  Analysis

Upon consideration of the evidence, the Board finds a 50 percent rating is warranted for the entire period of the claim based on the evidence of reduced reliability and productivity due to at least intermittently flattened affect and disturbances of motivation and mood associated with the PTSD.  A rating in excess of 50 percent is not warranted at any time, however.  

The Board finds the Veteran's psychiatric disability has not been manifested by occupational and social impairment more nearly approximating deficiencies in most areas to warrant a 70 percent rating at any point during the period on appeal.  Although there is evidence of impairment of mood and functioning, the record indicates that the impairment is predominantly due to nonservice-connected major depressive disorder and anxiety disorder.  In this regard, the Board finds that the PTSD results primarily in intrusive thoughts, nightmares, avoidance, diminished interest, feeling of detachment, sleep impairment, problems with concentration, hypervigilance, exaggerated startle reflex, and irritability.  The Veteran's speech, thought process, orientation, grooming, and ability to function independently are predominantly normal.  The Veteran has maintained good relationships with his family and at least two friends, and there is no evidence that the Veteran has posed a significant risk to others or himself.  In this regard, the Board notes that although the Veteran has reported angry outbursts and irritability, he has consistently denied any violent episodes or otherwise losing physical control (e.g. throwing or hitting objects).  The record also does not suggest that the Veteran loses contact with reality, as distinct from episodes of inattention.  The record does reveal the Veteran's history of hallucinations, but he has reported that he is aware the hallucinations are not real and that they do not command him.  

After review of the record, the Board finds the Veteran consistently demonstrates adequate orientation, thinking, communication, and ability to perform activities of daily living on a daily basis.  Although the Veteran is not working, the record documents that the Veteran stopped working due to physical disabilities, and VA examiners have determined the PTSD does not result in unemployability.  The Board finds the overall effect of the psychiatric disability most nearly approximates the reduced reliability and productivity contemplated by the 50 percent rating granted herein; the evidence does not suggest that the psychiatric disability results social and occupational impairment that more nearly approximates in deficiencies in most areas.  

The Board acknowledges that a private examiner determined that the PTSD results in at least severe impairment with total occupational impairment.  The Board finds the determinations are of limited probative value, however.  Initially, the Board notes that the private examiner did not distinguish the effects of the PTSD from the nonservice-connected major depressive disorder or anxiety disorder.  In this regard, the Board notes that the examiner never listed the symptoms that are associated with each diagnosis and does not otherwise provide an explanation for the determination of "severe" or "total" impairment.  After consideration of the evidence, notably the VA treatment and examination records, the Board finds such a distinction is largely possible, which renders the private opinions of limited probative value when determining the impairment solely attributed to the PTSD.  Additionally, the examination records reveal inconsistent findings both internally and when compared to the overall symptomatic picture created by the record.  In this regard, the Board finds the treatment records are highly probative as they date at least every three months throughout the period of the claim.  

Regarding the 2008 examination report, the examiner determines that the PTSD results in severe impairment but the examiner determined that there was "not serious impairment of any mental function, including judgment, abstract reasoning, attention, concentration, or memory," that thought content and organization "did not appear seriously impoverished," and that the Veteran was oriented without evidence of hallucination, delusion, or paranoia.  Furthermore, the examiner noted that the Veteran maintained relationships with his wife, family, and grandchildren while also determining there was severe impairment of the Veteran's ability to maintain relationships.  Regarding the 2014 examination record, the examiner found total social and occupational impairment, but the record documents that the Veteran has maintained relationships with his family and at least two friends.  Additionally, the examination record includes findings that are inconsistent with the VA treatment records which consistently indicate normal or near-normal memory, speech, and communication, at least fair insight and judgment, and ability to independently perform activities of daily living.  

The Veteran's attorney has alleged that he is unemployable due to the service-connected PTSD.  Therefore, the issue of entitlement to a TDIU prior to January 18, 2013, based on the service-connected PTSD is a component of the claim for an increased rating.  In order to meet the minimum schedular criteria for a TDIU based on the psychiatric disability, the psychiatric disability must be assigned a rating of 60 percent or higher.  The Veteran's psychiatric disability has only been rated as 50 percent disabling.  

If the Veteran were unemployable due to the service-connected PTSD, the appropriate course of action would be to refer the claim to the Director of the Compensation Service for extra-schedular consideration.  The Board has determined that referral of the Veteran's claim for extra-schedular consideration is not warranted because the probative medical evidence demonstrates that he is not unemployable due to the service-connected PTSD.  VA examiners have determined that the PTSD, when distinguished from the nonservice-connected disabilities, does not render the Veteran unemployable.  The Board finds the opinions are highly probative because they are supported by adequate rationale, including a rationale as to how, or to what extent, the PTSD symptoms were distinguished.  In contrast, the Board finds the private examiner's opinions have limited probative value because the examiner did not distinguish the effects of the nonservice-connected disabilities, nor report that such distinction was not possible.  Therefore, there is no reason to refer the claim for extra-schedular consideration.  



      (CONTINUED ON NEXT PAGE)

ORDER

The appeal for a compensable initial rating for bilateral cataracts is dismissed.

The appeal for service connection for a bilateral hearing loss disability is dismissed.

The appeal for service connection for tinnitus is dismissed.

The appeal for service connection for a skin disorder of the scrotum is dismissed.

The appeal for service connection for loss of use of a creative organ is dismissed.

The Board having determined that the Veteran's PTSD warrants a rating of 50 percent, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


